Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/16/2020, 7/6/2020, 5/24/2021 and 10/7/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Burns (USPN 1,645,276).
Burns discloses a motion conversion mechanism comprising: a shaft (1) having an external thread (2); and a cylinder (8) having an internal thread that is screwed with the external thread, wherein the motion conversion mechanism converts rotating motion of one of the shaft and the cylinder into linear motion of the other of the shaft and the cylinder, and wherein the cylinder is provided with two internal thread portions (3, 4), each having the internal thread (see Fig. 1), such that a threadless portion (space where 14 is indicated in Fig. 1) having no internal thread is interposed between the two internal thread portions in an axial direction; wherein when one direction along the axial direction is defined as a first direction (top of Fig. 1) and a direction opposite to the first direction is defined as a second direction (bottom of Fig. 1), a rotational torque and an axial force act on a portion of the shaft on the first direction side and a portion of the cylinder on the second direction side (as every action has an equal and opposite reaction, the torque and associated axial force due to the interacting threads would be acting on portions of both components on both sides of the device); wherein, of the two internal thread portions, the internal thread portion on the first direction side (3) is longer in axial length (see Fig. 1) than the internal thread portion (4) on the second direction side; and wherein a flange (16) is provided on an outer periphery of the portion of the cylinder on the second direction side.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (USPN 1,645,276) in view of Taig (USPN 5,161,648).
Burns discloses the claimed invention except for wherein the external thread and the internal thread are each a multi-start thread.
Multi-start threads are known in the art of linear actuators, and the selection of a known thread type suitable for a given intended use is within the level of ordinary skill in the art.
Nevertheless, Taig discloses multi-start threads (Column 3, lines 19-21) used in a linear actuator of a braking mechanism.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Burns to have multi-start threads, as the selection of a known thread type suitable for a given intended use is within the level of ordinary skill in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (USPN 1,645,276) in view of Melzer (USPN 6,053,065).
Burns discloses the claimed invention except for wherein the external thread and the internal thread are each a trapezoidal thread.
Trapezoidal threads are known in the art of linear actuators, and the selection of a known thread type suitable for a given intended use is within the level of ordinary skill in the art.
Nevertheless, Melzer discloses Trapezoidal threads used in a screw and nut mechanism (Column 5, lines 11-14, Fig. 5a).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Burns to have trapezoidal threads, as the selection of a known thread type suitable for a given intended use is within the level of ordinary skill in the art.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (USPN 1,645,276) in view of Son et al. (US 2015/0167761 A1).
Burns discloses the claimed invention except for an electric brake actuator configured to press a friction member against a rotating body that rotates with a vehicle wheel, the electric brake actuator comprising: a piston that advances to press the friction member toward the rotating body; an electric motor; the motion conversion mechanism being configured such that one of the shaft and the cylinder is rotated by the electric motor and the other of the shaft and the cylinder engages with the piston to cause the piston to advance and retract, or further comprising a piston inclination permitting mechanism that is provided at a portion where the other of the shaft and the cylinder engages with the piston, and that permits inclination of the piston with respect to the other of the shaft and the cylinder, or wherein the piston inclination permitting mechanism is formed by engaging the other of the shaft and the cylinder with the piston such that a convex spherical face and a concave spherical face come into contact with each other, the convex spherical face provided on one of: the other of the shaft and the cylinder; and the piston, and the concave spherical face provided on the other of: the other of the shaft and the cylinder; and the piston.
Son discloses an electric brake actuator configured to press a friction member against a rotating body that rotates with a vehicle wheel, the electric brake actuator comprising: a piston (121) that advances to press the friction member toward the rotating body; an electric motor (140); the motion conversion mechanism being configured such that one of the shaft and the cylinder is rotated by the electric motor and the other of the shaft and the cylinder engages with the piston to cause the piston to advance and retract,  further comprising a piston inclination permitting mechanism (see interface between 121/131 in Fig. 2) that is provided at a portion where the other of the shaft and the cylinder engages with the piston, and that permits inclination of the piston with respect to the other of the shaft 
It would have been obvious to one having ordinary skill in the art at the time the Application was filed to have incorporated the device of Burns into a brake actuator, as taught by Son, as linear actuators are known to be suitable for the intended use of vehicle Braking devices.


Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658